DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-10 in the reply filed on 03/01/2021 is acknowledged.
Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claim 2 recites “wherein first and second parts”, in line 1, which should read “wherein the first and second parts” for grammatical purposes.
Claim 3 recites “a plurality of bracings bars”, in line 2, which should read “a plurality of bracing bars” for grammatical purposes.
Claim 3 recites “the bracing bars”, in line 4, which should read “the plurality of bracing bars” for consistency purposes.
Claim 5 recites “wherein the bracing element”, in lines 1-2, which should read “wherein the at least one bracing element” for consistency purposes.
Claim 6 recites “relative to material used for forming” , in lines 2-3, which should read “relative to a material used for forming”
Claim 7 recites “stiffening flange”, in line 3, which should read “stiffening flange .” for grammatical purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or just a suggestion/example.  See MPEP § 2173.05(d). If applicant would like to make the limitations following the phrase part of the claimed invention, the phrase “preferably” must be removed. If these limitations are not meant to be part of the claimed invention, the entire limitation “preferably wherein there are three bars… and more preferably a bracing element…” (claim 3) and “preferably wherein the reinforcement feature….” (claim 7) must be deleted. For examination purposes, everything after the phrase “preferably” holds no patentable weight.
Claim 8 recites the limitation "the tissue contacting edges of elongate bar, bracing bar and/or reinforcement feature", in line 2. There is insufficient antecedent basis for this limitation in the claim because it is unclear if applicant is referring to the previously recited clamping bar or a new/additional elongate bar, the previously recited bracing bar or a new bracing bar. It is further noted that a reinforcement feature is first introduced in claim 7, which claim 8 does not depend from. Therefore, it appears that the claim 8 should either be amended to depend from the reinforcement feature, or be amended to remove “and/or reinforcement feature”.  Additionally, no “tissue contacting edges” for any elements are previously recited. For examination purposes, the limitation is being treated as though it reads "…wherein [[the]] tissue contacting edges of the clamping bar[[,]]  and/or the bracing bar 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (US 20080312670) [hereinafter Lutz].
Regarding claim 1, Lutz discloses a surgical ligature clip (1)(Fig. 16) having a first part and a second part (see abstract) [The examiner notes that the embodiment of Fig. 16 is considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Fig. 16], each of the first and second parts comprising:

the clamping bar and bracing bar together defining a "T"- shape (shown in Fig. 16),
wherein the surgical fastener (1) further comprises at least one bracing element (formed by bends (5, 15) and portions (6,7)) connecting the bracing bar of each of the first and second parts (see Fig. 16) and
wherein the surgical fastener (1) is, as a whole, elongate when in a flattened configuration.
Regarding claim 2, Lutz discloses wherein [the] first and second parts are substantially identical (shown in Fig. 16).
Regarding claim 3, Lutz discloses wherein there is a plurality of bracings bars (each first and second parts comprise a plurality of bracing bars formed by portions (8,9)) associated with each clamping bar.
Regarding claim 4, Lutz discloses wherein the at least one bracing element (formed by bends (5, 15) and portions (6,7)) is curved via. bends (5,15) (shown in Fig. 16).
Regarding claim 5, Lutz discloses wherein the [at least one] bracing element comprises a plurality of elements (formed by four bends (5, 15) and four portions (6,7) of arms (3,4)) to create a multi-part bracing element (shown in Fig. 16).
Regarding claim 7, Lutz discloses wherein the surgical fastener (1) further comprises a reinforcement feature (tapering teeth (10)) which strengthens (i.e., reinforces) the grip of the ligature clip by providing friction against the target tissue; thereby preventing the tissue from sliding out of the clip (para. 0028) (see Fig. 18).
Regarding claim 8, Lutz discloses wherein tissue contacting edges of the clamping bar (formed by clamping portion 33, 35, 37, 38, 36) and the bracing bar (formed by arms 3,4) are curved and blunt (shown in Fig. 16 and 18).
Regarding claim 9, Lutz discloses wherein the bracing bar (formed by arms 3,4) comprises a mating element (space (39)) (shown in Fig. 16) for operatively engaging with a corresponding element on a fastener applicator. That is to say, the mating element (space 39) is capable of engaging with a corresponding element (e.g., protrusion size to fit into space 39) on a fastener applicator. For example, the embodiment shown in Figs. 1-4 of Lutz discloses an application instrument (11) that mates with the center space in arms (3 and 4) via. projections (30, 31) for the purpose of pressing the opposite arms (3 and 4) (see Figs. 1 and 3) towards one another (para. 0067 and 0068). [Note that “a fastener applicator” is not positively claimed because the claims, on record, are directed to the surgical fastener device].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (US 20080312670) [hereinafter Lutz] in view of Mohiuddin (US 20060212049).
Regarding claim 6, Lutz discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts. Lutz further discloses that all of the portions of the ligature clip is formed from the same material (para. 0056)
 	However, Lutz fails to disclose wherein the bracing bar is made of a material which has a greater rigidity relative to [a] material used for forming the at least one bracing element.
Mohiuddin teaches a surgical fastener in the same field of endeavor, used to clamp together portions of tissue (abstract), and teaches that instead of forming all of the portions of the clip from the same material, some sections of the clip such as the leg portions (2, 4, 6, 8) [interpreted as the bracing bar] may be formed from a rigid non-deformable material while other sections such as the joinder portions (14, 16) [which are attached to the leg portions and interpreted as the bracing element] may be formed from a resilient or deformable material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Lutz (which uses one material to form all the portions of the surgical fastener) in view of the teachings of Mohiuddin to have the bracing bar be formed from a rigid, non-deformable material and the bracing element be formed from a resilient, deformable material in order to have resilient, bendable portions that can bring the top and bottom parts of the surgical clip together and have a rigid, non-deformable portion that can maintain its shape and structural integrity when pressure is applied to the clip (para. 0029).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (US 20080312670) [hereinafter Lutz].
Regarding claim 10, Lutz discloses all the limitations disclosed above in claim 1, including a surgical ligature clip comprised of a clamping bar, a centrally-positioned perpendicular bracing bar extending therefrom and at least one bracing element on each of the first and second parts.
However, the embodiment shown in Figs. 16-18 of Lutz fails to disclose a kit comprising a plurality of the surgical fastener[s] as defined by claim 1.
In the embodiment shown in Fig. 15, Lutz discloses a carrier comprising a plurality of ligature clips (as defined by the embodiment shown in Fig. 1).
It would have been well within the purview of one of ordinary skill in the art to have modified the device of Lutz shown in Fig. 16 to include a kit having an applicator and a plurality of the clips disposed thereon in a similar manner as that shown in fig. 15, the clips each having a structure as shown in fig. 16, for the predictable result of retaining and releasing a plurality of ligature clips (para. 0070).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREN DUBOSE/Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771